HARRY T. EDWARDS, Circuit Judge,
concurring:
I concur in the opinion in Part II.C, but I wish to clarify the basis upon which we have resolved the issues posed. My principal concern with this section is that it may mistakenly be read to suggest that there is some general principle that interpretive rules yet to be applied are unripe for review. There is no circuit law to support such a suggestion, and we do not so hold in this case. It may be true that “[interpretative rules as a general matter raise ripeness concerns,” but there is no fixed principle that interpretive rules yet to be applied are not subject to judicial review. Indeed, if the parties challenging an agency’s interpretive ruling have standing, and there is a case or controversy for Article III purposes, then there is a presumption of judicial review under the APA. See 5 U.S.C. §§ 702, 704 (1982).
Of course, this court may, as a prudential matter, defer its review of an agency’s interpretive rule where institutional interests favor deferral and the petitioners are unable to demonstrate sufficient “hardship” to outweigh those interests. Recently, this court summarized the prudential aspects of the ripeness doctrine as follows:
[In its prudential aspects] ... the ripeness inquiry takes into account pragmatic concerns regarding “the institutional capacities of, and the relationship between, courts and agencies.” These concerns include “the agency’s interest in crystallizing its policy before that policy is subjected to judicial review,” “the court’s interests in avoiding unnecessary adjudication and in deciding issues in a concrete setting,” and “the petitioner’s interest in prompt consideration of allegedly unlawful agency action.” In Abbott Laboratories, the Supreme Court announced the two-pronged test for ripeness that balances these interests. The test requires a court to evaluate “both the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.”
Pursuant to the “fitness of the issues” prong, we first must decide whether the disputed claims raise purely legal questions and would, therefore, be presumptively suitable for judicial review. Second, we determine whether the court or the agency would benefit from the postponement of review until the agency action or policy in question has assumed *273either a final or more concrete form. Finally, we examine the appellants’ interest in immediate review. In order to outweigh any institutional interests in the deferral of review, appellants must demonstrate “hardship,” i.e., that “the impact of the administrative action could be said to be felt immediately by those subject to it in conducting their day-today affairs.”
Better Gov’t Ass’n v. Department of State, 780 F.2d 86, 92 (D.C.Cir.1986) (footnotes omitted); see also Eagle-Picher Indus. v. EPA, 759 F.2d 905 (D.C.Cir.1985).
I agree that, under these principles, the leased access rule is not yet ripe for review, whereas the lock box and service rules are ripe. I write separately only to emphasize that we reach this result through application of these well-established ripeness principles.